Title: To Benjamin Franklin from ——— Stockar zur Sonnenburg, 14 April 1783
From: Stockar zur Sonnenbourg, ——
To: Franklin, Benjamin


V. Excellence.
Schafhouse en Suisse du 14. Avr. 1783.
Je ne Sais ou je prends la hardiesse d’oser incommoder de nouveau Votre Excellence, Si ce n’est Son Extreme bonté qui me la donne. Ayant eu celle de m’honorer d’une reponse sur une question que je pris la liberté de Lui faire au Sujet de l’abbé Raynal et de ses Ecrits, mais Sa gracieuse condescendance devroit me rendre plus circonspect a Son Egard pour ne pas en abuser d’une maniere trop indécente.
Tout bien consideré l’abbé Raynal me paroit un ecrivain un peu trop romanesque pour un Historien et qui par son Elegance peut bien embellir un recit et le rendre interessant, mais qui peut etre n’en constatera jamais la verité par une persuasion plus solide; j’ay donc abbandonné le projet de traduire sa brochure en allemand d’autant plus que je viens d’apprendre que d’autres s’en occuppent et que d’ailleurs la langue francoise est partout si connue aujourdhui qu’une telle traduction en devient presqu’un travail inutile— ce qui ne seroit pas le cas de quelque piece angloise tant Soit peu interessante et particulierement de celle dont je suis redevable a Votre Excellence et que je preférerois de traduire, si Elle n’y trouve point d’inconvenient par d’autres considerations.
Ne seroit ce pas encore abuser des bontez de votre Excellence que de Lui proposer un sujet ou une Personne de ma connoissance pour le service des Etats Americains, qui Souhoitteroit d’y être placè en qualitè de Chirurgien Major dont V.E. peut bien s’assurer qu’il seroit d’autant plus digne et plus capable que je n’aurois pas l’imprudence de le Lui recommander pour un pareil Emploi, Si Sa reputation n’étoit pas bien établie de ce coté la. C’est d’ailleurs un homme de bonne maison et un membre actuel de notre conseil souverain que rien que des raisons domestiques obligent de s’Expatrier. Il S’Est perfectionè dans Son art par une longue pratique quoiqu’il ne soit agè que de quarante et quelques annèes, outre qu’il a passè plusieurs annèes aux Services de L.L.H.H. Puissances. Rien que le desir d’Etre utile a un homme de bien me fait prendre la liberté de m’addresser a Votre Excellence pour ce sujet et j’aurois une extreme joye de recevoir une reponse consolante de sa part et de savoir de S.E. si mon susdit Ami ne pourroit etre employé sous la protection de S.E. a Philadelphie ou en quelqu’autre endroit des Etats Americains ou Son gout le porte préferablement que pour d’autres Services quelles Soient.
Si mon age qui approche de Soixante me permettoit encore de Si grandes courses je lui tiendrois volontiers Compagnie, quoique je n’aye pas besoin de Secours étrangers. Mais notre prètendue liberté Helvetique Se perd insensiblement et ne se nourrit plus que de vaines paroles; aprez avoir vu le Sort de geneve il est aisé de tirer l’horoscope sur notre ètat futur, car nos Bourgeois commencent trop a faire les gentilshommes pour n’être plus Sensibles qu’a la liberté.
Je fais cependant les plus sinceres Excuses a V. Excellence de l’impatience que je Lui donne peut être par mon babil et je suis avec le plus profond respect. De Votre Excellence. Le tres humble et tres obbeissant Serviteur,
Stockar ZUR Sonnenbourg.
